Judge BECTON
dissenting.
In my view, the facts of this case sufficiently differ from those of White v. Pate so as to keep White from being dispositive of defendants’ equal protection claim.
In White, the drainage district was located entirely within Craven County; its commissioners were appointed by the Clerk of the Superior Court of that county. 308 N.C. at 761, 304 S.E. 2d at 201. In contrast, the drainage district in this case encompasses land in both Northampton and Hertford Counties, but it is the Clerk of Court of Northampton County alone who appoints the commissioners. Although none of the landowners in the drainage district may elect the commissioners, the landowners in Northampton County may vote for the Clerk who appoints those commissioners. The Hertford County landowners, on the other hand, have no voice in selecting the Clerk.
The rationale upon which the White court determined that the plaintiff landowners were not a suspect class nor suffered a burden upon their fundamental right to vote does not apply with similar persuasiveness to the present case. I find merit in the equal protection argument raised by the defendants. Believing, therefore, that this case turns on facts that adequately distinguish it from those upon which our Supreme Court decided the equal protection claim in White, I dissent.